Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0125)

Complainant
v.

Warren Liquor, Inc.,
Respondent.
Docket No. C-14-593
Decision No. CR3189

Date: April 3, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Warren Liquor, Inc., at 6881 West
Warren Avenue, Detroit, Michigan 48210, and by filing a copy of the complaint
with the Food and Drug Administration's (FDA) Division of Dockets
Management. The complaint alleges that Warren Liquor, Inc. impermissibly sold
cigarettes to minors and failed to verify the purchasers’ ages by means of photo
identification containing a date of birth, violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21
C.F.R. Part 1140. CTP seeks to impose a $500 civil money penalty against
Respondent Warren Liquor, Inc.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on February 11, 2014, CTP served
the complaint on Respondent Warren Liquor, Inc. by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent Warren Liquor, Inc. has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

At approximately 11:20 AM ET on March 8, 2013, at Respondent’s
business establishment, 6881 West Warren Avenue, Detroit, Michigan
48210, an FDA-commissioned inspector observed Respondent’s staff sell a
package of Newport Box cigarettes to a person younger than 18 years of
age. Respondent’s staff also failed to verify the purchaser’s age by means
of photo identification containing a date of birth;

In a warning letter dated March 28, 2013, CTP informed Respondent of the
inspector’s March 8, 2013 observations, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned
that if Respondent failed to correct its violations, a civil money penalty or
other regulatory action could occur;

At approximately 11:29 AM on August 17, 2013, at Respondent’s business
establishment, 6881 West Warren Avenue, Detroit, Michigan 48210, FDA-
commissioned inspectors documented Respondent’s staff selling a package
of Newport Box 100s cigarettes to a person younger than 18 years of age.

The inspectors also documented that Respondent’s staff failed to verify the
purchaser’s age by means of photo identification containing a date of birth.

These facts establish Respondent Warren Liquor, Inc.’s liability under the Act.
The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary issued the regulations at 21
C.F.R. Part 1140 under section 906(d) of the Act. 21 U.S.C. § 387(a); see 21
U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of
age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means of photo
identification containing the bearer’s date of birth, that no cigarette purchaser is
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Warren
Liquor, Inc. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and
binding upon both parties after 30 days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

